UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Date of report) May 1, 2012 (Date of earliest event reported) May 1, 2012 ONEOK, Inc. (Exact name of registrant as specified in its charter) Oklahoma 001-13643 73-1520922 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 100 West Fifth Street; Tulsa, OK (Address of principal executive offices) (Zip code) (918) 588-7000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) [] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) The information disclosed in these Items 2.02 and 7.01, including Exhibit 99.1 hereto, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the Exchange Act), or otherwise subject to the liabilities under that section, nor shall they be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act except as expressly set forth by specific reference in such filing. Item 2.02 Results of Operations and Financial Condition See discussion below under Item 7.01, Regulation FD Disclosure. Item 7.01 Regulation FD Disclosure On May 1, 2012, we announced our results of operations for the quarter ended March 31, 2012, and reaffirmed our 2012 earnings guidance.The news release is furnished as Exhibit 99.1 and incorporated by reference herein. Item 9.01 Financial Statements and Exhibits Exhibits 99.1News release issued by ONEOK, Inc. dated May 1, 2012. 2 SIGNATURE Pursuant to the requirements of the Exchange Act, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ONEOK, Inc. Date: May 1, 2012 By: /s/ Robert F. Martinovich Robert F. Martinovich Executive Vice President, Chief Financial Officer and Treasurer 3
